       Case 2:18-cv-01835-MHH Document 83 Filed 11/16/20 Page 1 of 3                  FILED
                                                                             2020 Nov-16 AM 10:23
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and              )
ERICKA JOHNSON,                      )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )
                                     )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,            )
and MARK EUGENE                      )
MASSINGILL,                          )
                                     )
                                     )
      Defendants.                    )


     DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT


      COME NOW Defendants, ABF Freight System, Inc. and Mark Eugene

Massingill, and hereby respectfully move for the Court for summary judgment on

all claims of wantonness, negligence per se, wantonness per se, negligent/wanton

hiring, training, retention, and supervision, and negligent/wanton entrustment.

Defendants also respectfully move for summary judgment on all claims for punitive

damages and Ericka Johnson’s claim for loss-of-consortium damages after her

permanent and voluntary separation from James Johnson. In support thereof,

Defendants rely upon their contemporaneously-filed brief and exhibits.




{DOC# 00684627}                          1
       Case 2:18-cv-01835-MHH Document 83 Filed 11/16/20 Page 2 of 3




                                   Respectfully submitted,

                                   s/ Thomas L. Oliver, II
                                   Thomas L. Oliver, II (ASB-3153-R53T)
                                   Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                   Dennis O. Vann, Jr. (ASB-5854-I61U)
                                   Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00684627}                        2
       Case 2:18-cv-01835-MHH Document 83 Filed 11/16/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00684627}                         3
